In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-928V
                                    Filed: September 16, 2015
                                            Unpublished

****************************
KIRSTEN MCEVOY,                        *
                                       *
                   Petitioner,         *      Joint Stipulation on Damages;
                                       *      Influenza
                                       *      Guillain-Barre Syndrome (“GBS”)
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Ann Donohue Martin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On September 30, 2014, Kirsten McEvoy filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered Guillain-Barre
Syndrome (“GBS”) as a result of an influenza vaccination. Petition at 1; Stipulation, filed
September 16, 2015, ¶ 4. Petitioner further alleges that she suffered the residual
effects of this condition for more than six months and that she has received no prior
award or settlement for damages as a result of her injury. Stipulation¶¶ 4-5.
“Respondent denies that petitioner’s influenza vaccine caused GBS or any other injury.”
Stipulation, ¶ 6.




1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
September 16, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $151,795.27 in the form of a
check payable to petitioner. Stipulation, ¶ 8. This amount represents compensation for
all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision. 3

                                                        s/ Nora Beth Dorsey
                                                        Nora Beth Dorsey
                                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
Case 1:14-vv-00928-UNJ Document 26 Filed 09/16/15 Page 1 of 5
Case 1:14-vv-00928-UNJ Document 26 Filed 09/16/15 Page 2 of 5
Case 1:14-vv-00928-UNJ Document 26 Filed 09/16/15 Page 3 of 5
Case 1:14-vv-00928-UNJ Document 26 Filed 09/16/15 Page 4 of 5
Case 1:14-vv-00928-UNJ Document 26 Filed 09/16/15 Page 5 of 5